                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     AUDREY L. KIMNER,                                  Case No. 19-CV-06973-LHK
                                  12                    Plaintiff,                          ORDER RE: PLAINTIFF'S LETTER
Northern District of California
 United States District Court




                                  13             v.                                         Re: Dkt. No. 11

                                  14     WEB WATCHERS, et al.,

                                  15                    Defendants.

                                  16

                                  17          The Court is in receipt of Plaintiff’s November 21, 2019 letter. ECF No. 11. The Court

                                  18   advises Plaintiff that the Court cannot provide legal guidance. Instead, Plaintiff may seek free

                                  19   legal advice from Kevin Knestrick the Federal Pro Se Program attorney in San Jose, California,

                                  20   who can provide basic legal help but not legal representation. Mr. Knestrick is located at the U.S.

                                  21   Courthouse, 280 S. 1st Street, 2nd Floor, Room 2070, San Jose, California 95113, and may be

                                  22   contacted at (408) 297-1480. Pursuant to the November 15, 2019 order from the Clerk’s Office

                                  23   reassigning the case, existing briefing schedules “remain unchanged.” ECF No. 9. Specifically,

                                  24   the December 13, 2019 deadline to file an amended complaint remains as set.

                                  25   IT IS SO ORDERED.

                                  26   Dated: November 27, 2019                        ______________________________________
                                                                                       LUCY H. KOH
                                  27                                                   United States District Judge

                                  28                                                    1
                                       Case No. 19-CV-06973-LHK
                                       ORDER RE: PLAINTIFF'S LETTER
